DETAILED ACTION
This Action is in response to Applicant’s Arguments and Remarks filed on 06/13/2019. Claims 1-48 are now pending in the present application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Allowable Subject Matter
Claims 1-48 are allowed.
Regarding to claim 1, 24, 47 and 48, the best prior art found during the prosecution of the application, Park et al US Patent No. :( US 10,256,957 B2) hereinafter referred as Park, in view of Shreevastav et al US Patent No.:( US 6,728,522 B1) hereinafter referred as Shreevastav.  Park discloses the Next, operations of a system in which different Positioning Reference Signals (PRS) are defined will be described. The different PRSs may be referred to as a first PRS and a second PRS. The first PRS may be a PRS used in NB-IoT (hereinafter an NB-PRS), and the second PRS may be a PRS defined in an LTE system (hereinafter LTE PRS). Although the following examples are described by assuming that the first PRS is an NB-PRS and the second PRS is an LTE PRS. An LTE PRS may only be transmitted in a downlink subframe configured for PRS transmission through higher layer signaling. When both a normal subframe and a Multicast Broadcast Single Frequency Network (MBSFN) subframe are configured as positioning subframes, the OFDM symbols in the MBSFN subframe configured for positioning need to use the same Cyclic Prefix (CP) as that of subframe #0. When only an MBSFN subframe is configured as a subframe for positioning, the symbols in the corresponding MBSFN subframe configured to transmit a PRS need to use an extended CP. The LTE PRS is transmitted through antenna port (AP). An LTE PRS transmission subframe is determined by a period T PRs based on a subframe. Here, the LTE PRS may be transmitted on N PRs consecutive downlink subframes from the subframe determined by T PRs and /';.PRs, and the value of N PRS may be provided to a UE through higher layer signaling. That is, each LTE PRS positioning occasion may include N PRS consecutive downlink subframes. Shreevastav discloses the PRS configuration sending, to a UE, one or more first PRS configuration comprising one or more first PRSs. The method further comprises receiving, from the UE, a second PRS configuration comprising one or more second PRSs determined based on the one or more first PRSs of the first PRS configuration. The method additionally comprises performing a set of measurements on the one or more second PRSs of the second PRS configuration. The method further comprises sending, to the UE, a third PRS configuration. The third PRS configuration comprises at least one PRS having a different signal characteristic than the one or more first PRSs of the first PRS configuration. The bandwidth would be also adaptive to counter Doppler due to UE movement. Similarly, based upon QoS of UE required for location accuracy and latency, the PRS configuration may be made adaptively. The bandwidth that is unused for PRS can be used by the radio node for other transmissions, e.g., data transmission, or can be left blank, which can be decided e.g. by the transmitting radio network nodes and/or by other network nodes coordinating PRS allocation in the transmitting radio nodes. However, Park and Shreevastav fail to teach the computation complexity framework for positioning reference signal processing. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the sending, to a network entity, a report indicating positioning capabilities of the UE, the positioning capabilities indicating a number of positioning calculations that the UE can perform per unit of time, per unit of frequency, or both; receiving a request to perform a first set of positioning-related measurements and to report a second set of positioning-related measurements that are associated with a set of positioning reference signal (PRS) resources to be used for the first and second sets of positioning-related measurements, a set of reporting parameters to be used for the reporting, an accuracy configuration, a latency configuration, or any combination thereof, and performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof. The claims 1, 24, 47 and 48 and further defined by the latest Remarks filed on 06/06/2022. Therefore, claims 1, 24, 47 and 48 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/          Primary Examiner, Art Unit 2642